KRUCKER, Chief Judge.
Arnold Louis Farnham was convicted in the Superior Court of Pima County, Arizona, on December 6, 1965, by a jury, of the crimes of burglary in violation of A.R. S. § 13-302, and breaking into a coin-operated contrivance in violation of A.R.S. § 13-676, and was sentenced to two concurrent terms in the Arizona State Prison. Defendant broke into the Firestone Store at the corner of North Sixth Avenue and East Sixth Street in Tucson, Arizona, through a skylight in the roof. After entering, he broke into a soft-drink machine and took change out of it. Defendant was discovered by the police while on the roof of the store, after the crimes were committed. The defendant was represented by court-appointed counsel at all times.
Appellant’s court-appointed counsel for this appeal has filed an affidavit in this Court stating that he has examined the record and finds no valid nor legitimate grounds upon which to base an appeal and can find no error in the record, requesting that the matter be submitted to the Court upon the record.
*345 In accordance with the mandate of A.R.S. § 13-1715, subsec. B and the numerous cases applying the.doctrine that an appellate court must search the record for fundamental error in all criminal appeals, this Court has examined the entire record and, after doing so, we are compelled to agree with appellant’s counsel that the record discloses no error and, therefore, hold that no error or violation of any of the appellant’s rights occurred during the proceedings in the lower court and that no basis exists upon which an appeal can he based. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964) ; State v. Denmon, 3 Ariz. App. 217, 413 P.2d 276 (1966); State v. White, 2 Ariz.App. 455, 409 P.2d 739 (1966).
The judgment of the lower court is affirmed.
HATHAWAY and MOLLOY, JJ., concur.